Citation Nr: 1637186	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  15-14 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for scar, abdomen (abdominal scar).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an injury to the chin, face and head (also claimed as residuals of gunshot wound).

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for burns of the right eye, left side of the face and left leg.


ATTORNEY FOR THE BOARD

F. Yankey Counsel
INTRODUCTION

The Veteran served on active duty from June 1945 to June 1947.
This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2003 and November 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board must decide on its own whether new and material evidence sufficient to reopen the claims of entitlement to service connection for an abdominal scar; burns of the right eye, left side of the face and left leg; and injury to chin, face and head has been received prior to considering the merits of those underlying issues.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed rating decision issued in September 2003, the RO denied the Veteran's claims for service connection for scar, abdomen and service connection for burns of the right eye, left side of the face and left leg.

2.  In an unappealed rating decision issued in November 2004, the RO denied the Veteran's claim for service connection for injury to chin, face and head.

3.  The evidence associated with the claims file subsequent to the September 2003 and November 2004 denials includes evidence that is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims for service connection for an abdominal scar; burns of the right eye, left side of the face and left leg; and injury to chin, face and head (also claimed as residuals of gunshot wound).


CONCLUSION OF LAW

The evidence received since the September 2003 and November 2004 denials is not new and material, and the claims for service connection for an abdominal scar; burns of the right eye, left side of the face and left leg; and injury to chin, face and head are not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156 (a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 
38 C.F.R. § 3.156 (a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Simply stated, the standard is low, but it is a standard that needs to be met. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Abdominal Scar/Burns of the Right Eye, Left Side of the Face and Left Leg

In a September 2003 rating decision, the RO denied service connection for scar, abdomen and service connection for burns of the right eye, left side of the face and left leg, based on a finding that there was no evidence to show that the claimed conditions existed, and if existent, no evidence to show a relationship between the conditions and the Veteran's military service.  The Veteran did not file an appeal and the decision became final.  His current claim to reopen was submitted in March 2013.

The evidence of record at the time of the September 2003 denial included service treatment records, which were negative for any evidence of complaints, treatment or a diagnosis related to a wound to the abdominal area or an abdominal scar or burns of the eyes, face or legs.  The evidence also included the Veteran's statements that he sustained a bayonet wound to the abdomen during active duty; that he sustained burns and other injuries while being held prisoner in a German prisoner of war (POW) camp for three months in 1946; and that he was shot point blank in the head by a German SS Gestapo officer in Froslev Prison Camp, during active duty.  

Such a claim must be given special attention by the Board.  The record has been reviewed, in great detail, by the Board.  

The record included VA outpatient treatment records and private medical records, which did not show any treatment or diagnosis of a scar of the abdomen or eye, face or leg burns.

The pertinent evidence received since the September 2003 denial includes statements from the Veteran reiterating his claims noted above, that he was wounded in the abdomen from a bayonet during active duty; that he sustained burns and other injuries while being held prisoner in a German POW camp; and that he was shot point blank in the head by a German SS Gestapo officer during active duty.  

These statements are redundant of evidence previously considered, and furthermore, are not material, as they do not raise a reasonable possibility of substantiating the Veteran's claims.  These claims are simply not new.

In this regard, the Board notes that whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, while the Veteran has reported suffering from a scar of the abdomen and burns of the right eye, left side of the face and left leg, there is no confirmation in the medical evidence that the Veteran has had a current diagnosis of any of those claimed conditions, since the filing of his claims.  

In the absence of proof of a current disability, there is no valid claim of service-connection, and no duty to assist would be triggered by any evidence that was submitted after the 2003 denial.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010).

Furthermore, even if the Veteran had been diagnosed with an abdominal scar or burns of the right eye, face and left leg during the pendency of the appeal, although he is competent to report what he experienced in service, and the symptoms of any current disability, as a layperson; he does not have the expertise to opine that any such disability was caused or aggravated in service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159 (a)(1), (2) (2015).  In addition, lay assertions of medical causation cannot serve as a predicate to reopen a claim.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Therefore, the Veteran's statements are not new and material.  

The record also includes statements from the Veteran's sister, indicating that she was told as a child by her mother that the Veteran was missing in action in Italy during World War II.  The record also contains buddy statements dated in July 1946, which the Veteran claims were written by military comrades of his whom visited him following his release from a POW camp in Italy.  

The Board finds that while new, these statements are not material, as they do not raise a reasonable possibility of substantiating the Veteran's claims.  In this regard, none of the letters indicate that the Veteran was suffering from the conditions that he is claiming, and furthermore, the Veteran's claimed POW status has not been corroborated by the VA and the July 1946 letters have not been substantiated.  See February 2013 Formal Finding of a lack of information required to corroborate stressor(s) associated with a claim for service connection for PTSD.  

Furthermore, the Board notes that the lack of medical evidence of a scar in the abdominal area or burns of the eyes, face or legs, during or after service, makes the Veteran's contentions less probative.  

The evidence also includes VA and private treatment records, including an April 2014 VA skin examination, which are negative for any evidence of complaints, treatment or a diagnosis related to a scar of the abdomen or burns of the eyes, face or legs.  There is no medical evidence linking a scar of the abdomen or burns of the eyes, face or legs to an injury or incident during the Veteran's active military service.

It is important for the Veteran to understand that even if the Board did reopen the claims, this medical report would provide highly probative evidence against this case. 

In sum, the evidence received since the September 2003 denial does not constitute competent evidence tending to show that the Veteran has a current scar of the abdomen or burns of the right eye, left side of the face or left leg, which were incurred or aggravated in service.  As a result, the newly received evidence does not raise a reasonable possibility of substantiating the claims. 

Absent evidence of a current scar of the abdomen or burns of the right eye, left side of the face or left leg, which have been shown to be related to the Veteran's active military service, the newly received evidence does not raise a reasonable possibility of substantiating the claims.  As new and material evidence has not been received, the claims for service connection for an abdominal scar and service connection for burns of the right eye, left side of the face and left leg, are not reopened.

Injury to Chin, Face and Head

In a November 2004 rating decision, the RO denied service connection for an injury to the chin, face and head, based on a finding that there was no evidence to show that the Veteran sustained an injury to the chin, head or facial area while on active duty.  The Veteran did not file an appeal and the decision became final.  His current claim to reopen was submitted in March 2013.

The evidence of record at the time of the November 2004 denial included service treatment records, which were negative for any evidence of complaints, treatment or a diagnosis related to an injury to the chin, head or face.  The evidence also included the Veteran's statements that he sustained a laceration to the scalp and jaw area when he was involved in a landmine accident with a jeep during active duty in Italy, and that he was shot point blank in the head by a German SS Gestapo officer in Froslev Prison Camp, during active duty, as well as VA outpatient treatment records and private medical records, which did not show any treatment or diagnosis related to an injury of the chin, head or face.  

The record also included the aforementioned statements from the Veteran's sister, indicating that she was told as a child by her mother that the Veteran was missing in action in Italy during World War II, and the buddy statements dated in July 1946, which the Veteran claims were written by military comrades of his whom visited him following his release from a POW camp in Italy.  

The pertinent evidence received since the November 2004 denial includes statements from the Veteran reiterating his claim that he was shot point blank in the face by a German, and duplicates of the July 1946 buddy statements and statements from the Veteran's sister.  These statements are redundant of evidence previously considered, and furthermore, are not material, as they do not raise a reasonable possibility of substantiating the Veteran's claim.  In this regard, as noted above, the Veteran, as a layperson, is not competent to report that any current disability of the chin, head or face is related to an injury during active military service, and lay assertions of medical causation cannot serve as a predicate to reopen a claim..  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159 (a)(1), (2) (2015).  Therefore, these statements are not new and material.  

The Board finds that the lack of medical evidence of a disability of the chin, head or face during or after service, and the fact that it has been determined that the Veteran's claims of being a POW during the war are not able to be corroborated, makes the Veteran's contentions less probative.  See February 2013 Formal Finding of a lack of information required to corroborate stressor(s) associated with a claim for service connection for PTSD.  The evidence also includes a December 2013 statement from a friend of the Veteran's indicating that he was aware that the Veteran had been diagnosed with a brain tumor in April 2005.  However, there is no medical evidence linking a brain tumor or any other current disability of the chin, face or head, to an injury or incident during the Veteran's active military service.  VA and private treatment records added to the record are also negative for any evidence of a disability of the chin, face or head.

Absent evidence of a current disability of the chin, face or head, which has been shown to be related to the Veteran's active military service, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  As new and material evidence has not been received, the claim for service connection for an injury to the chin, face and head is not reopened.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for an abdominal scar, and the request to reopen is denied.
New and material evidence has not been received to reopen a claim of entitlement to service connection for burns of the right eye, left side of the face and left leg, and the request to reopen is denied

New and material evidence has not been received to reopen a claim of entitlement to service connection for an injury to the chin, face and head, and the request to reopen is denied



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


